Title: To James Madison from Alexander Hamilton, 22 July 1788
From: Hamilton, Alexander
To: Madison, James


Dr Sir,July 22d. 1788
I wrote to you by the last post since which nothing material has turned up here. We are debating on amendments without having decided what is to be done with them. There is so great a diversity in the views of our opponents that it is impossible to predict any thing. Upon the whole however our fears diminish. Yrs Affecty
A Hamilton
I take the liberty for certain reasons to put the inclosed under cover to you. Be so good as to send it to my office to the care of Mr. De Haert will it will be called for.
